[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] November 14, 2012 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed American Century Capital Portfolios, Inc. December 6, 2012 American Century Investment Trust December 6, 2012 Ariel Investment Trust November 21, 2012 Baron Investment Funds Trust December 4, 2012 BlackRock Funds December 4, 2012 Goldman Sachs Trust November 30, 2012 Ivy Funds December 6, 2012 Janus Investment Fund November 29, 2012 Northern Funds December 7, 2012 Oppenheimer Discovery Fund November 30, 2012 Oppenheimer Global Fund November 29, 2012 PIMCO Funds December 7, 2012 Pioneer Strategic Income Fund November 29, 2012 Securities and Exchange Commission December 14, 2012 Page two Underlying Management Investment Company CIK Number Date(s) Filed Prudential Jennison Small Company Fund, Inc. November 27, 2012 RidgeWorth Funds December 3, 2012 Rydex Series Funds December 7, 2012 Security Equity Fund December 7, 2012 Security Income Fund December 7, 2012 Security Large Cap Value Fund December 7, 2012 Security Mid Cap Growth Fund December 7, 2012 Wells Fargo Funds Trust December 3, 2012 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
